EXECUTION VERSION


SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of September 28, 2011, is entered into by and
among RESOURCE HOLDINGS, INC., a Nevada corporation (the “Grantor”), and WEST
VENTURES, LLC, (together with its successors and permitted assigns,
“Purchaser”).
 
WITNESSTH:


WHEREAS, Grantor and Purchaser have entered into that certain Senior Secured
Note Agreement dated as of the date hereof (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Senior Secured Note Agreement”);
 
WHEREAS, REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, a Brazilian sole
proprietorship company (“Reginaldo”), as pledgor, Grantor and Purchaser as
pledgees, have entered into that certain First and Second Lien Pledge Agreement
of Movable Assets Derived From Mining Activities dated as of the date hereof,
and Reginaldo, Purchaser and Grantor have entered into that certain Equipment
Pledge Agreement dated as of the date hereof (collectively, the “Brazil Security
Agreements”);
 
WHEREAS, in order to induce Purchaser to enter into the Senior Secured Note
Agreement and other Senior Note Documents and to induce Purchaser to purchase
the Note as provided for in the Senior Secured Note Agreement, the proceeds of
which will be used in part to finance Reginaldo’s business relating to the Mine
pursuant to that Loan Agreement dated as of September [__], 2011 between Grantor
and Reginaldo (the “Brazil Loan Agreement”) has agreed to grant a continuing
first priority Lien on the Collateral (as hereinafter defined) to secure the
Obligations;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 

 
1.
DEFINED TERMS.

 
 
(a)
All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Senior Secured Note Agreement.  All other terms contained
in this Security Agreement, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein.

 
 
(b)
“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
all or substantially all of Article 9 as contained in the 2000 Official Text of
the Uniform Commercial Code, as recommended by the National Conference of
Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

 

 
2.
GRANT OF LIEN.

 
 
(a)
To secure the prompt and complete payment, performance and observance of all of
the Obligations, Grantor hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to Purchaser, a Lien upon all of its right, title and
interest in, to and under all personal property and other assets, whether now
owned by or owing to, or hereafter acquired by or arising in favor of Grantor
(including under any trade names, styles or derivations thereof), and whether
owned or consigned by or to, or leased from or to, Grantor, and regardless of
where located (all of which being hereinafter collectively referred to as the
“Collateral”), including, without limitation, the following:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
all Accounts;

 
 
(ii)
all Chattel Paper;

 
 
(iii)
all Documents;

 
 
(iv)
all General Intangibles (including payment intangibles and Software);

 
 
(v)
all Goods (including Inventory, Equipment and Fixtures);

 
 
(vi)
all Instruments;

 
 
(vii)
all Investment Property;

 
 
(viii)
all Deposit Accounts, of Grantor, including the RHI Control Account, RHI Deposit
Accounts, all lockbox and lockbox accounts and all other bank accounts and all
deposits therein;

 
 
(ix)
all contract rights of Grantor, including but not limited to all rights under
the Brazil Loan Agreement and Brazil Security Documents,

 
 
(x)
all money, cash or cash equivalents of Grantor;

 
 
(xi)
all Supporting Obligations of Grantor;

 
 
(xii)
all Commercial Tort Claims that any Debtor has filed in any judicial,
administrative or arbitration proceeding or for which it may elect to file a
claim or suit; and

 
 
(xiii)
to the extent not otherwise included, all Proceeds, tort claims, insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.

 
 
(b)
In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Purchaser as aforesaid,
Grantor hereby grants to Purchaser, a right of setoff against the property of
Grantor held by Purchaser, consisting of property described above in Section
2(a) now or hereafter in the possession or custody of or in transit to
Purchaser, for any purpose, including safekeeping, collection or pledge, for the
account of Grantor, or as to which Grantor may have any right or power.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
3.
PURCHASER’S RIGHTS: LIMITATIONS ON PURCHASER’S OBLIGATIONS.

 
 
(a)
It is expressly agreed by Grantor that, anything herein to the contrary
notwithstanding, Grantor shall remain liable under each of its contracts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder.  Purchaser shall not have any obligation or
liability under any contract by reason of or arising out of this Security
Agreement or the granting herein of a Lien thereon or the receipt by Purchaser
of any payment relating to any contract pursuant hereto.  Purchaser shall not be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any contract, or to make any payment, or to make
any inquiry as to the nature or the sufficiency of any payment received by it or
the sufficiency of any performance by any party under any contract, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 
 
(b)
Purchaser may at any time after an Event of Default has occurred and is
continuing (beyond any applicable cure or grace period) without prior notice to
Grantor, notify all Persons obligated on the Collateral ("Account Debtor
Parties") that Purchaser has a security interest therein, and that payments
shall be made directly to Purchaser.  Once any such notice has been given to any
Account Debtor Party or other Person obligated on the Collateral, Grantor shall
not give any contrary instructions to such Account Debtor Party or other Person
without Purchaser’s prior written consent (which consent shall not be
unreasonably withheld or delayed so long as no Event of Default has occurred and
is continuing).

 
 
(c)
Purchaser may at any time after an Event of Default has occurred and is
continuing (beyond any applicable cure or grace period) in Purchaser’s own name,
in the name of a nominee of Purchaser or in the name of Grantor, communicate (by
mail, telephone, facsimile or otherwise) with Account Debtor Parties, parties to
contracts and obligors in respect of Instruments to verify with such Persons, to
Purchaser’s satisfaction, the existence, amount terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper and/or payment
intangibles.  If an Event of Default shall have occurred and be continuing,
Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by Grantor to prepare and deliver to Purchaser at any
time and from time to time promptly upon Purchaser’s request the following
reports with respect to Grantor: (i) a reconciliation of all Accounts; and (ii)
an aging of all Accounts.

 
 
4.
REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants that:

 
 
(a)
Grantor has rights in and the power to transfer each item of the Collateral upon
which it purports to grant a Lien hereunder free and clear of any and all Liens.

 
 
(b)
No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed by Grantor in favor of Purchaser pursuant to this Security Agreement
or the other Senior Note Documents.

 
 
(c)
This Security Agreement is effective to create a valid and continuing Lien on
and, upon the filing of the appropriate financing statements listed on Schedule
I hereto, a perfected Lien in favor of Purchaser on the Collateral with respect
to which a Lien may be perfected by filing pursuant to the Code.  Such Lien is
prior to all other Liens and is enforceable as such as against any and all
creditors of and purchasers from Grantor.  All actions by Grantor requested by
Purchaser to protect and perfect such Lien on each item of the Collateral have
been duly taken.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(d)
Schedule 11 and Schedule 15 of that certain Perfection Certificate delivered by
the Grantor to Purchaser as of the date hereof (the “Perfection Certificate”)
hereto lists all Instruments, Letter of Credit Rights and Chattel Paper of
Grantor.  All action by Grantor requested by Purchaser to protect and perfect
the Lien of Purchaser on each item set forth on such schedules (including the
delivery of all originals thereof to Purchaser and the legending of all Chattel
Paper as required by Section 5(b) hereof) has been duly taken.  Upon possession
of the Collateral listed on such schedules hereto by Purchaser, the Lien of
Purchaser on the Collateral listed on such schedules is prior to all other
Liens, and is enforceable as such against any and all creditors of and
purchasers from Grantor.

 
 
(e)
Grantor’s name as it appears in official filings in the state of its
incorporation or other organization, the type of entity of Grantor (including
corporation, partnership, limited partnership or limited liability company),
organizational identification number issued by Grantor’s state of incorporation
or organization or a statement that no such number has been issued, Grantor’s
state of organization or incorporation, the location of Grantor’s chief
executive office, principal place of business, offices, all warehouses and
premises where Collateral is stored or located, and the locations of its books
and records concerning the Collateral are set forth on Schedule 1(a) and
Schedules 2(a) – (e) of the Perfection Certificate.  Grantor has only one state
of incorporation or organization.

 
 
(f)
With respect to the Accounts, (i) they represent bona fide Accounts in the
ordinary course of Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper and have not been reconveyed or reassigned to any or
any other Person; (ii) there are no setoffs, recoupments, counterclaims,
defenses, claims or disputes existing or asserted with respect thereto and
Grantor has not made any agreement with any Account Debtor Party for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor Party from
liability therefor, or any deduction therefrom except in the ordinary course of
its business and consistent with Grantor’s past practices, as disclosed in
writing to Purchaser; (iii) to Grantor’s knowledge, there are no facts, events
or occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to materially reduce the aggregate amount payable
thereunder as shown on Grantor’s books and records and any invoices and
statements; (iv) Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor Party obligated on
any Accounts which might result in any adverse change in such Account Debtor
Party’s financial condition; and (v) Grantor has no knowledge that any Account
Debtor Party is unable generally to pay its debts as they become due.  Further
with respect to the Accounts (x) the amounts shown on all invoices and
statements which may be delivered to Purchaser are actually and absolutely owing
to Grantor as indicated thereon and are not in any way contingent; and (y) to
Grantor’s knowledge, all Account Debtor Parties have the capacity to contract.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(g)
Grantor has no interest in, or title to, any Patent.  Grantor has no interest
in, or title to, any Trademark or Copyright.  This Security Agreement is
effective to create a valid and continuing Lien on and, upon filing of the
Copyright Security Agreements with the United States Copyright Office and filing
of the Trademark Security Agreements with the United State Patent and Trademark
Office, perfected Liens in favor of Purchaser on Grantor’s Trademarks and
Copyrights and such perfected Liens are enforceable as such as against any and
all creditors of and purchasers from Grantor.  Upon filing of the Copyright
Security Agreements with the United States Copyright Office and filing of the
Trademark Security Agreements with the United State Patent and Trademark Office
and the filing of appropriate financing statements listed on Schedule I hereto,
all action necessary or desirable to protect and perfect Purchaser’s Lien on
Grantor’s Trademarks or Copyrights shall have been duly taken.

 
 
5.
COVENANTS.  Grantor covenants and agrees with Purchaser that from and after the
date of this Security Agreement and until the Termination Date:

 

 
(a)
Further Assurances: Pledge of Instruments; Chattel Paper.

 
 
(i)
At any time and from time to time, upon the written request of Purchaser and at
the sole expense of Grantor, Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents and take such further actions
as Purchaser may deem reasonably desirable to obtain the full benefits of this
Security Agreement and of the rights and powers herein granted, including (A)
using its commercially reasonable efforts to secure all consents and approvals
necessary or appropriate for the assignment to or for the benefit of Purchaser
of any License or contract held by Grantor and to enforce the security interests
granted hereunder; and (B) filing any financing or continuation statements under
the Code with respect to the Liens granted hereunder or under any other Senior
Note Document as to those jurisdictions that are not Uniform Commercial Code
jurisdictions.

 
 
(ii)
Unless Purchaser shall otherwise consent in writing (which consent may be
revoked), Grantor shall deliver to Purchaser all Collateral consisting of
negotiable Documents, certificated securities, Chattel Paper and Instruments (in
each case, accompanied by stock powers, allonges or other instruments of
transfer executed in blank) promptly after such Credit Party receives the same.

 
 
(iii)
Grantor shall, in accordance with the terms of the Senior Secured Note
Agreement, obtain or use its commercially reasonable efforts to obtain waivers
or subordinations of Liens from landlords and mortgagees.

 
 
(iv)
In accordance with the Senior Secured Note Agreement, Grantor shall obtain a
pledged account, lockbox or similar agreement with each bank or financial
institution holding a Deposit Account and the bank or financial institution
holding the Disbursement Account for Grantor.

 
 
(v)
Grantor that is or becomes the beneficiary of a letter of credit shall promptly,
and in any event within five (5) Business Days after becoming a beneficiary,
notify Purchaser thereof and shall use its commercially reasonable efforts to
enter into a tri-party agreement with Purchaser and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Purchaser and directing all payments thereunder to
the Collection Account, all in form and substance reasonably satisfactory to
Purchaser.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(vi)
Grantor shall take all steps reasonably necessary to grant the Purchaser control
of all electronic chattel paper in accordance with the Code and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

 
 
(vii)
Grantor hereby irrevocably authorizes Purchaser at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the Code or such jurisdiction, or (ii) as being of an
equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether Grantor is an organization, the type of organization and any
organization identification number issued to Grantor, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  Grantor agrees to furnish any such
information to Purchaser promptly upon request.  Grantor also ratifies its
authorization for Purchaser to have filed in any Uniform Commercial Code
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

 
 
(viii)
Grantor shall promptly, and in any event within five (5) Business Days prior to
the commencement of any action with respect thereto, notify Purchaser of any
commercial tort claim (as defined in the Code) acquired by it and unless
otherwise consented by Purchaser, Grantor shall enter into a supplement to this
Security Agreement, granting to Purchaser a Lien in such commercial tort claim.

 
 
(b)
Maintenance of Records.  Grantor shall keep and maintain, at their own cost and
expense, satisfactory and complete records of the Collateral, including a record
of any and all payments received and any and all credits granted with respect to
the Collateral and all other dealings with the Collateral.  Grantor shall mark
their books and records pertaining to the Collateral to evidence this Security
Agreement and the Liens granted hereby.  If Grantor retains possession of any
Chattel Paper or Instruments with Purchaser’s consent, such Chattel Paper and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
West Ventures, LLC.”

 
 
(c)
[Reserved]

 
 
(d)
Indemnification.  In any suit, proceeding or action brought by Purchaser
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, Grantor will save, indemnify and keep
Purchaser harmless from and against all expense (including reasonable attorneys’
fees and expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor Party or other Person obligated on the Collateral, arising out of a
breach by Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to, or in favor of, such
obligor or its successors from Grantor, except in the case of Purchaser, to the
extent such expense, loss, or damage is attributable solely to the gross
negligence or willful misconduct of Purchaser as finally determined by a court
of competent jurisdiction. All such obligations of Grantor shall be and remain
enforceable against and only against Grantor and shall not be enforceable
against Purchaser.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(e)
Compliance with Terms of Accounts, etc.  In all material respects, Grantor will
perform and comply with all obligations in respect of the Collateral and all
other agreements to which it is a party or by which it is bound relating to the
Collateral.

 
 
(f)
Limitation on Liens on Collateral.  Grantor will not create, permit or suffer to
exist, and Grantor will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral, and will defend
the right, title and interest of Purchaser in and to any of Grantor’s rights
under the Collateral against the claims and demands of all Persons whomsoever.

 
 
(g)
Limitations on Disposition.  Grantor will not sell, license, lease, transfer or
otherwise dispose of any of the Collateral, or attempt or contract to do so
except as permitted by the Senior Secured Note Agreement.

 
 
(h)
Further Identification of Collateral.  Grantor will, if so requested by
Purchaser, furnish to Purchaser, as often as Purchaser requests, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Purchaser may reasonably request,
all in such detail as Purchaser may specify.

 
 
(i)
Notices.  Grantor will advise Purchaser promptly, in reasonable detail, (i) of
any Lien (other than Permitted Encumbrances) or claim made or asserted against
any of the Collateral, and (ii) of the occurrence of any other event which would
have a material adverse effect on the aggregate value of the Collateral or on
the Liens created hereunder or under any other Senior Note Document.

 
 
(j)
Good Standing Certificates.  If requested by Purchaser, Grantor shall provide to
Purchaser a certificate of good standing from its state of incorporation or
organization.

 
 
(k)
No Reincorporation.  Without limiting the prohibitions on mergers involving the
Grantor contained in the Senior Secured Note Agreement, Grantor shall not
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
without the prior written consent of Purchaser.

 
 
(l)
Terminations; Amendments Not Authorized.  Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed by Purchaser against Grantor
without the prior written consent of Purchaser and agrees that it will not do so
without the prior written consent of Purchaser, subject to Grantor's rights
under Section 9-509(d)(2) of the Code.

 
 
6.
[Reserved.]

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
7.
REMEDIES:  RIGHTS UPON DEFAULT.

 
 
(a)
In addition to all other rights and remedies granted to it under this Security
Agreement, the Senior Secured Note Agreement, the other Senior Note Documents
and under any other instrument or agreement securing, evidencing or relating to
any of the Obligations, if any Event of Default shall have occurred and be
continuing (beyond any applicable cure or grace period), Purchaser may exercise
all rights and remedies of a secured party under the Code.  Without limiting the
generality of the foregoing, Grantor expressly agrees that in any such event
Purchaser, without notice except as specified below and without any obligation
to prepare or process the Collateral for sale, (i) sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of
Purchaser’s offices or elsewhere, for cash, on credit or for future delivery,
and at such price or prices and upon such other terms as the Purchaser may deem
commercially reasonable and/or (ii) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Purchaser may deem commercially
reasonable.  To the extent deemed appropriate by the Purchaser, Purchaser may,
at the sole cost of the Guarantors, obtain the services of brokers, investment
bankers, consultants and other professionals to assist Purchaser in the
collection or disposition of any of the Collateral.  Grantor agrees that, to the
extent notice of sale or any other disposition of the Collateral shall be
required by law, at least ten (10) days’ notice to Grantor of the time and place
of any public sale or the time after which any private sale or other disposition
of the Collateral is to be made shall constitute reasonable
notification.  Purchaser shall not be obligated to make any sale or other
disposition of Collateral regardless of notice of sale having been
given.  Purchaser may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so
adjourned.  Grantor hereby waives any claims against the Purchaser arising by
reason of the fact that the price at which the Collateral may have been sold at
a private sale was less than the price which might have been obtained at a
public sale or was less than the aggregate amount of the Obligations.  Grantor
hereby acknowledges that (a) any such sale of the Collateral by Purchaser shall
be made without warranty, (b) Purchaser may specifically disclaim any warranties
of title, possession, quiet enjoyment or the like, and (c) such actions set
forth in clauses (a) and (b) above shall not adversely effect the commercial
reasonableness of any such sale of the Collateral.

 
If any Event of Default shall have occurred and be continuing (beyond any
applicable grace or cure period), Grantor further agrees, at Purchaser’s
request, to assemble the Collateral and make it available to Purchaser at a
place or places designated by Purchaser which are reasonably convenient to
Purchaser and Grantor, whether at Grantor’s premises or elsewhere.  Until
Purchaser is able to effect a sale, lease, or other disposition of Collateral,
Purchaser shall have the right to hold or use Collateral, or any part thereof,
to the extent that it deems appropriate for the purpose of preserving Collateral
or its value or for any other purpose deemed appropriate by
Purchaser.  Purchaser shall have no obligation to Grantor to maintain or
preserve the rights of Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Purchaser.  Purchaser may,
if it so elects, seek the appointment of a receiver or keeper to take possession
of Collateral and to enforce any of Purchaser’s remedies, with respect to such
appointment without prior notice or hearing as to such appointment.  Purchaser
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Obligations as provided in the Senior
Secured Note Agreement, and only after so paying over such net proceeds, and
after the payment by Purchaser of any other amount required by any provision of
law, need Purchaser account for the surplus, if any, to Grantor.  To the maximum
extent permitted by applicable law, Grantor waives all claims, damages, and
demands against Purchaser arising out of the repossession, retention or sale of
the Collateral except such as arise solely out of the gross negligence or
willful misconduct of Purchaser as finally determined by a court of competent
jurisdiction.  Grantor shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any reasonable out-of-pocket attorneys’ fees and other
expenses incurred by Purchaser to collect such deficiency.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(b)
Except as otherwise specifically provided herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 
 
(c)
Purchaser shall not be required to make any demand upon, or pursue or exhaust
any of its rights or remedies against, Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof.  Purchaser shall not be
required to marshal the Collateral or any guarantee of the Obligations or to
resort to the Collateral or any such guarantee in any particular order, and all
of its and its rights hereunder or under any other Senior Note Document shall be
cumulative.  To the extent it may lawfully do so, Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Purchaser, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.

 
 
8.
GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL.  For the purpose of
enabling Purchaser to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Purchaser shall
be lawfully entitled to exercise such rights and remedies, Grantor hereby grants
to Purchaser, an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.

 
 
9.
LIMITATION ON PURCHASER’S DUTY IN RESPECT OF COLLATERAL.  Purchaser shall use
reasonable care with respect to the Collateral in its possession or under its
control.  Purchaser shall not have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
Purchaser, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.

 
 
10.
REINSTATEMENT.  This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Grantor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
11.
NOTICES.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Senior Secured Note Agreement.

 
 
12.
SEVERABILITY.  Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement.  This Security
Agreement is to be read, construed and applied together with the Senior Secured
Note Agreement and the other Senior Note Documents which, taken together, set
forth the complete understanding and agreement of Purchaser and Grantor with
respect to the matters referred to herein and therein.

 
 
13.
NO WAIVER; CUMULATIVE REMEDIES.  Purchaser shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder,
and no waiver shall be valid unless in writing, signed by Purchaser and then
only to the extent therein set forth.  A waiver by Purchaser of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Purchaser would otherwise have had on any future
occasion.  No failure to exercise nor any delay in exercising on the part of
Purchaser, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.  None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Purchaser and
Grantor.

 
 
14.
LIMITATION BY LAW.  All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
15.
TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.

 
 
16.
SUCCESSORS AND ASSIGNS.  This Security Agreement and all obligations of Grantor
hereunder shall be binding upon the successors and assigns of Grantor (including
any debtor-in-possession on behalf of Grantor) and shall, together with the
rights and remedies of Purchaser, hereunder, inure to the benefit of Purchaser,
all future holders of any instrument evidencing any of the Obligations and their
respective successors and assigns.  No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to Purchaser hereunder.  Grantor may
not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement.

 
 
17.
COUNTERPARTS.  This Security Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.  This Security Agreement may be authenticated by
manual signature, facsimile or, if approved in writing by Purchaser, electronic
means, all of which shall be equally valid.

 
 
18.
GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE SENIOR NOTE
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  GRANTOR HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED NEW YORK COUNTY, CITY OF NEW
YORK, STATE OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN GRANTOR AND PURCHASER PERTAINING TO THIS SECURITY
AGREEMENT OR ANY OF THE OTHER SENIOR NOTE DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER SENIOR NOTE
DOCUMENTS, PROVIDED, THAT PURCHASER AND GRANTOR ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK
COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
PURCHASER.  GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GRANTOR
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO GRANTOR AT THE ADDRESS SET FORTH ON ANNEX I TO THE SENIOR
SECURED NOTE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
19.
WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, AMONG PURCHASER AND GRANTOR ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH,
THIS SECURITY AGREEMENT OR ANY OF THE OTHER SENIOR NOTE DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.

 
 
20.
SECTION TITLES.  The Section titles contained in this Security Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 
 
21.
NO STRICT CONSTRUCTION.  The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement.  In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

 
 
22.
ADVICE OF COUNSEL.  Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 18 and Section 19, with its counsel.

 
 
23.
BENEFIT OF PURCHASER.  All Liens granted or contemplated hereby shall be for the
benefit of Purchaser, and all proceeds or payments realized from Collateral in
accordance herewith shall be applied to the Obligations in accordance with the
terms of the Senior Secured Note Agreement.

 
[Signature Pages Follow]
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.



 
RESOURCE HOLDINGS, INC.
       
By:
/s/ Michael Campbell        
Name:
Michael Campbell         
Title:
President        
WEST VENTURES, LLC
       
By:
/s/ Ari Hirt        
Name:
Ari Hirt
       
Title:
Portfolio Manager

 
[SIGNATURE PAGE TO SECURITY AGREEMENT]
  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
to
SECURITY AGREEMENT


FILING JURISDICTIONS


Grantor’s Name
Filing Jurisdiction
Resource Holdings, Inc.
Nevada

 
 
 

--------------------------------------------------------------------------------

 

